Luke, J.
The charge of the court when it is read in its entirety was not confusing or misleading, and was not subject to any of the criticisms urged against it. All assignments of error insisted upon have *554been examined, and are without substantial merit. The evidence amply authorized the verdict, and it was not error to overrule the motion for a now trial.
Decided May 9, 1922.
Conviction of voluntary manslaughter; from Heard superior court- — -Judge Hoop. January 25, 1922.
M. U. Mooty, C. E. Moore, D. B. Whitaker, for plaintiff in error.
W. Y. Atkinson, solicitor-general, S. Holderness, Willis Smith, Smith & Millican, contra.

■Judgment affirmed,


Broyles, C. J., and Bloodworth, J., concur.